PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Steffen et al.
Application No. 15/608,665
Filed: 30 May 2017
For: SYSTEM AND METHOD FOR DETERMINING VALUATION OF INTELLECTUAL PROPERTY
:
:
:
:	DECISION ON PETITION
:
:
:

This is a sua sponte decision, withdrawing the holding of abandonment.

Background

On April 6, 2020, a non-final Office action was mailed, setting a three (3) month shortened statutory period for reply. On July 7, 2020, a reply was filed. On July 15, 2020, a Notice Requiring Extension of Time Fee No New Time Period is Provided, was mailed, stating that the reply received July 7, 2020 was received after the expiration of the period for reply set in the Office action mailed April 6, 2020, and that a petition for extension of time under 37 CFR 1.136(a) was required to make the reply timely. The Notice further stated that the COVID-19 statement filed July 7, 2020 was non-compliant, and that the date on which the petition under 37 CFR 1.136(a) and the appropriate extension of time fee are paid is the date for purposes of determining the period of extension and the corresponding fee due. Also on July 15, 2020, a one month extension of time under 37 CFR 1.136(a) was filed and the fee was paid. On January 11, 2021, a Notice of Abandonment was mailed, stating that the application was abandoned in view of applicant’s failure to timely file a reply to the letter of April 6, 2020 in that no reply was received. 
 
The application file

On April 6, 2020, the non-final Office action was mailed, setting a three (3)-month shortened statutory period for reply. On July 7, 2020, an amendment was filed in response. On July 15, 2020, a one (1) month extension of time was filed. On January 11, 2020, a Notice of Abandonment was mailed.

Analysis and conclusion

The Office action mailed April 6, 2020, set a three (3) month shortened statutory period for reply. Extensions of time were available. A one (1) month extension of time under 37 CFR 1.136(a) was obtained on July 15, 2020. A reply could have been filed with a one (1) month 

In view of the foregoing, the holding of abandonment is WITHDRAWN. The notice of abandonment is vacated.

The application is referred to Technology Center Art Unit 3689 for further processing in due course.
 
Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET